Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (and dependent claims 2-3, 5-7, 24 dependent therefrom), 8 (and dependent claims 9, 11-13 dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 recite the limitation "anneal" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, claims 1, 8 are interpreted in the instant Office action as follows: “anneal” is equivalent to “an anneal”.  This interpretation is to be confirmed by applicant in the next office action.
Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  For example, “material for semiconductor device operation” could be any material because all materials could be considered essential for operation of a device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20150295005 A1) in view of Chen (US 20170207270 A1) and Han (US 20190035828 A1).
Regarding claim 1, Tseng discloses a method of providing trench isolation (Fig. 3), comprising: forming a deep trench (702, Fig. 7) within a silicon wafer (400); depositing a first insulating material (1000, Fig. 10) within the deep trench; forming, after forming the deep trench, a shallow trench (1402, Fig. 14A) having a lower surface that is above a lower surface of the deep trench; and depositing a second insulating material (1500 with 1600, Fig. 16) within the shallow trench.
Tseng fails to teach a method applying, after depositing the first insulating material within the deep trench, an anneal to the silicon wafer; forming, after applying the anneal to the silicon wafer, the shallow trench.  However, Tseng does disclose the deep trench may be filled with polysilicon and further discloses the conductive properties of the deep trench may be varied (“polysilicon”, “conductive…insulating”, [0025]).
Chen discloses a method in the same field of endeavor (Fig. 4), where polysilicon may be doped with different impurities as a design choice to obtain optimal or desired conductive properties (“p-type” [0049]).  One of ordinary skill in the art could have substituted the polysilicon of Chen in place of the comparable known polysilicon of Tseng, and the results would have been predictable, because the polysilicon of Tseng and Chen both function as deep trench fill material having a desired conductive property.  Therefore, having polysilicon comprising dopants would have been obvious because this known polysilicon would have obtained predictable results.
Han discloses a method of filling a trench with polysilicon doped with impurities (112, Fig. 5) further comprising a known technique of applying an anneal to the silicon wafer (“heat treatment” [0060]).  One of ordinary skill in the art could have applied the known technique of annealing as taught by Han to the polysilicon of Tseng in view of Chen and the results would have been predictable because Han clearly teaches annealing activates the dopant impurities within the polysilicon ([0060]).  Similarly, Chen clearly teaches the dopant impurities within the polysilicon function as a result-effective variable to obtain optimal or desired conductive properties.  Applying the anneal of Han to the polysilicon of Tseng in view of Chen would arrive at the claimed method applying, after depositing the first insulating material within the deep trench, an anneal to the silicon wafer; forming, after applying the anneal to the silicon wafer, a shallow trench.  Therefore, the claimed method would have been obvious because it is a known technique used to improve a known device in the same way as the claimed invention.
Regarding claim 2, Tseng in view of Chen and Han discloses a method (Tseng, Figs. 11, 17), further comprising: performing a single chemical-mechanical polishing process for both the deep trench and the shallow trench (Fig. 17; [0034]).
Regarding claim 3, Tseng in view of Chen and Han discloses a method (Chen, Fig. 4), further comprising: depositing (S405), after depositing the second insulating material within the shallow trench (S404), material for semiconductor device operation (front end devices) within an active area of the silicon wafer.
Regarding claim 5, Tseng in view of Chen and Han discloses a method (Tseng, Fig. 2), wherein the second insulating material surrounds the active area of the silicon wafer ([0012]).
Regarding claim 6, Tseng in view of Chen and Han discloses a method (Tseng, Fig. 16), wherein the second insulating material comprises an oxide layer (1500).
Regarding claim 7, Tseng in view of Chen and Han discloses a method (Tseng, Fig. 3), wherein one or more of the first insulating material (1000) or the second insulating material comprise polysilicon ([0025]).
Regarding claim 8, Tseng discloses a method of providing trench isolation (Fig. 3), comprising: forming a deep trench (702, Fig. 7) having a first depth from an upper surface of a silicon wafer (400); depositing a first insulating material (900 with 1000, Fig. 10; “dielectric” [0024]) within the deep trench; forming a shallow trench (1402, Fig. 14A) having a second depth from the upper surface of the silicon wafer, wherein the second depth is less than the first depth; depositing a second insulating material (1500 with 1600, Fig. 16) within the shallow trench; and performing a single chemical-mechanical polishing process for the deep trench and the shallow trench (Fig. 17; [0034]).
Tseng fails to teach a method applying, after depositing the first insulating material within the deep trench, an anneal to the silicon wafer.  However, Tseng does disclose the deep trench may be filled with polysilicon and further discloses the conductive properties of the deep trench may be varied (“polysilicon”, “conductive…insulating”, [0025]).
Chen discloses a method in the same field of endeavor (Fig. 4), where polysilicon may be doped with different impurities as a design choice to obtain optimal or desired conductive properties (“p-type” [0049]).  One of ordinary skill in the art could have substituted the polysilicon of Chen in place of the comparable known polysilicon of Tseng, and the results would have been predictable, because the polysilicon of Tseng and Chen both function as deep trench fill material having a desired conductive property.  Therefore, having polysilicon comprising dopants would have been obvious because this known polysilicon would have obtained predictable results.
Han discloses a method of filling a trench with polysilicon doped with impurities (112, Fig. 5) further comprising a known technique of applying an anneal to the silicon wafer (“heat treatment” [0060]).  One of ordinary skill in the art could have applied the known technique of annealing as taught by Han to the polysilicon of Tseng in view of Chen and the results would have been predictable because Han clearly teaches annealing activates the dopant impurities within the polysilicon ([0060]).  Similarly, Chen clearly teaches the dopant impurities within the polysilicon function as a result-effective variable to obtain optimal or desired conductive properties.  Applying the anneal of Han to the polysilicon of Tseng in view of Chen would arrive at the claimed method applying, after depositing the first insulating material within the deep trench, an anneal to the silicon wafer.  Therefore, the claimed method would have been obvious because it is a known technique used to improve a known device in the same way as the claimed invention.
Regarding claim 9, Tseng in view of Chen and Han disclose a method (Chen, Fig. 4), further comprising: depositing (S405), after depositing the second insulating material within the shallow trench (S404), material for semiconductor device operation (front end devices) within an active area of the silicon wafer.
Regarding claim 11, Tseng in view of Chen and Han discloses a method (Tseng, Fig. 2), wherein the second insulating material surrounds the active area of the silicon wafer ([0012]).
Regarding claim 12, Tseng in view of Chen and Han discloses a method (Tseng, Fig. 16), wherein the second insulating material comprises an oxide layer (1500).
Regarding claim 13, Tseng in view of Chen and Han discloses a method (Tseng, Fig. 16), further comprising: depositing, before performing the single chemical-mechanical polishing process for the deep trench and the shallow trench, material for semiconductor device operation (1600) within an active area of the silicon wafer.
Regarding claim 24, Tseng in view of Chen and Han as applied to claim 1 discloses a method (Tseng, Fig. 2), further comprising: depositing a liner (900) before depositing the first insulating material within the deep trench.
Allowable Subject Matter
Claims 1 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowance of claims 14-17, 19, 21-23 is the inclusion of the limitation wherein a thickness of a first portion of the second insulating material that is laterally displaced from the deep trench is less than a thickness of a second portion of the second insulating material that is above the first insulating material.  Prior art of record teaches the claimed thicknesses in the opposite relation, however, the relative thicknesses as claimed were not found to be obvious variations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 11) that Tseng does not teach, suggest, or render obvious at least, for example, the feature of “applying, after depositing the first insulating material within the deep trench, anneal to the silicon wafer; forming, after applying the anneal to the silicon wafer, a shallow trench having a lower surface that is above a lower surface of the deep trench” recited in claim 1 or “applying, after depositing the first insulating material within the deep trench, anneal to the silicon wafer” recited in claim 8.
Examiner’s reply:
Applicant’s arguments with respect to claim(s) 1, , (and dependent claims dependent therefrom) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues (page 10) claim 13 is definite and draws attention to amended Fig. 2L and to Fig. 4.
Examiner’s reply:
The amendments to the drawings appear to overcome the defects noted in the non-final rejection.  However, the Omnibus claim issue noted in the 112(b) rejection is not rectified by the drawing amendments.  The examiner notes “material for semiconductor device operation” could be any material because all materials could be considered essential for operation of a device.  See 112(b) rejection for further detail.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817